DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 9/15/2022 has been received and entered in to the case. 
	Claims 9-10, 16-43, 47, 51-54, 57-58 and 62 have been canceled, claims 1-8, 11-15,44-46, 48 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 50, 55-56, 59-61 and 63 have been considered on the merits. All arguments have been fully considered. 
Response to Amendment
	The objection to the specification has been withdrawn due to the instant amendment.
	The claim objection has been withdrawn due to the instant amendment except claim 55. Claim 55, line 2, still discloses temperatures with space between the number and the unit.
The claim rejections under 35 USC §112(a) and (b) have been withdrawn due to the instant amendment. 
The claim rejections under 35 USC §102 have been withdrawn due to the instant amendment. 
The claim rejection under 35 USC §103 has been withdrawn due to the instant amendment. 
Information Disclosure Statement
The information disclosure statement filed 9/15/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the references cited in the IDS do not have publication date. The information given in the instant IDS was identical to the IDS filed on 6/11/2020, and the deficiency identified in the previous OA was not overcome.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112 (New Rejection)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50, 55-56, 59-61 and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 discloses a new step of collecting the harvested cells by directly transferring the harvested cells into a chilled collection environment of about 1.5-5°C. This step follows the first step of harvesting a portion of cells. It is not clear how the transferring harvested cells into a temperature of 1.5-5°C would be considered as “collecting” and how the harvesting step is different from the collecting step other than the temperature. It is not clear what is actually collected by the step, particularly when the following processing step is carried out using the harvested cells. Clarification is required.
Claim 50 also discloses a step of processing the harvested cells to generate a population of hematopoietic stem cells. However, this step does not disclose any active step how to process the harvested cells. The term “processing” is defined in the instant specification to refer to any maneuvers or manipulation of the cells (para. [0057]). However, without any particular limitation, the metes and bounds of the scope of the claimed processing step are not clear. 
Claim 59 discloses “… and one epigenetic.” It appears that there is a term missing after the term “epigenetic”. It appears that “inhibitor” should follow the term “epigenetic”. Without the term “inhibitor”, the claim is considered indefinite. For search purpose, the term is interpreted as “one epigenetic inhibitor”.
	Claim 61 discloses an agent capable of inhibiting one of the following activities: DNA methylation, histone deacetylation, and histone acetylation. It is not clear how an agent can “inhibit” both histone deacetylation and acetylation. Clarification is required. 
	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 50 and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Nicoud et al. (US 8,642,255; IDS ref.) in view of Posel et al. (2012, PLOS One)
Claim 50 is interpreted as a method comprising harvesting a portion of cells from bone marrow, umbilical cord blood or peripheral blood of a subject in ambient air, transferring the harvested cells directly into a chilled temperature of 1.5-5°C, and processing the harvested cells at 1.5-5°C to generate a population of hematopoietic stem cells. 
Regarding claims 50, 55-56, Nicoud et al. teach that umbilical cord blood is collected at the time of surgery at donor sites (i.e. ambient air and room temperature) by venipuncture into citrate-phosphate-dextrose containing blood bags (i.e. harvesting step), and then cold (2-8°C) HYPOTHERMOSOL® was added to one bag and stored at 4°C (col. 13, Example 2) (i.e. collecting step).
Nicoud et al. teach that umbilical cord blood is collected at the time of surgery at donor sites (i.e. ambient air under RT) by venipuncture into collection bags that had been pre-filled with 35 ml of cold (4°C) HYPOTHERMOSOL® and stored at 4°C (col. 13, Example 3), and this teaching reads on the step of harvesting cells from umbilical cord blood in ambient air and directly transferring the harvested cells into a chilled collection environment of at 1.5-5°C.
	Nicoud et al. do not teach a processing step to generate a population of hematopoietic stem cells while maintaining the temperature at 1.5-5°C.
	It would have been obvious to a person skilled in the art to isolate (i.e. processing) hematopoietic stem cells from the umbilical cord blood stored at 4°C taught by Nicoud et al. by using an immunodepletion technique and/or flow cytometer taught by Posel et al. (see p.2, Methods). One skilled in the art would recognize that the storage and the isolation processes taught by Nicoud et al. and Posel et al. would be carried out at 4°C, and thus, meet the limitation.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 
	
Claims 59-61 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Nicoud et al. in view of Posel et al. as applied to claims 50 and 55-56 above, and further in view of Mahmud et al. (2014, Biol. Blood Marrow Transplant.).
	Nicoud et al. teach the subject matter of claims 50 and 55-56, and thus render them obvious (see above).
	Regarding claims 59-60 directed to antioxidants, Nicoud et al. teach that the preservation solution comprises glutathione, vitamin E, or antioxidant (col. 9, lines 47-49).
Regarding claims 59, 61 and 63 directed to epigenetic inhibitors, Nicoud et al. do not teach the epigenetic inhibitors.
	Mahmud et al. teach that epigenetic modifications are important in determining the fate of HSCs, and 5-aza-2’-deoxycytidine (5azaD), a DNA methyltransferase inhibitor, along with trichostatin A (TSA) or valproic acid (VPA), a histone deacetylation (HDAC) inhibitor, would expand cord blood HSCs (CD34+CD90+ cells) (see Abstract;  Fig.1). Both 5azaD and TSA are epigenetic inhibitors affecting DNA methylation and histone deacetylation, respectively.
	 It would have been obvious to a person skilled in the art to use the DNA methyltransferase inhibitors along with HDAC inhibitors taught by Mahmud et al. to expand and/or maintain the HSCs obtained by the method of Nicoud et al. This is because one skilled in the art would recognize the effect of DNA methyltransferase inhibitors along with HDAC inhibitors would maintain and/or expand HSCs in culture preventing differentiation of HSCs, and thus increasing the quantity of HSCs, and thus, one skilled in the art would recognize the benefit of these inhibitors and would use them in the storage solution for the cord blood of Nicoud et al. with a reasonable expectation of success.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

	 Response to Arguments
Applicant’s arguments with respect to claim(s) rejected under 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	It is noted that the teaching of Nicoud et al. does not anticipate the claimed limitations due to the instant amendment. However, the newly presented claim rejection under 35 USC §103 would render the claimed subject matter obvious in view of Posel et al. and Mahmud et al.

Conclusion
	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1631